Case 2:20-cv-09805-AB-AGR Document 73 Filed 03/17/21 Page 1 of 12 Page ID #:678



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10   CHRISTINA ASTORGA, et al.,
11                                              Case No. CV 20-9805-AB (AGRx)
                                Plaintiffs,
12
     v.
13                                              ORDER DENYING PLAINTIFFS’
                                                MOTION FOR CLASS
14   COUNTY OF LOS ANGELES, et al.,             CERTIFICATION
15
                                Defendants.
16
17
18         On October 29, 2020, Plaintiffs Christina Astorga, Hugo Padilla, Ryan Michael
19   Dodson, and Kiyoko Dodson (collectively, “Plaintiffs”) filed a First Amended Class
20   Action Complaint requesting injunctive relief and alleging Fourth, Fifth, and
21   Fourteenth Amendment violations by Defendants County of Los Angeles, Los
22   Angeles Sheriff’s Department, Sheriff Alex Villanueva, and All City Tow Girl, LLC
23   (collectively, “Defendants”). (Dkt. No. 9, (“FAC”).)
24         On December 9, 2020, Plaintiffs filed a Motion for Class Certification
25   (“Motion”). (Dkt. No. 34.) Defendants filed an opposition brief on January 6, 2021
26   (Dkt. No. 46), and Plaintiffs filed a reply brief on January 15, 2021. (Dkt. No. 53.)
27   The Court held oral arguments on February 26, 2021 and took the matter under
28   submission. Having considered the materials and oral argument submitted by the
                                           1.
Case 2:20-cv-09805-AB-AGR Document 73 Filed 03/17/21 Page 2 of 12 Page ID #:679



1    parties, and for the reasons indicated below, the Court DENIES Plaintiffs’ Motion.
2       I. BACKGROUND
3          On September 8, 2020, Plaintiffs Christina Astorga and Hugo Padilla attended a
4    protest in South Los Angeles called “Justice for Dijon Kizzee.” (Mot. at 3-4.)
5    Plaintiff Padilla rode his bicycle and livestreamed the event from a Samsung S8
6    phone. (Id.) Both were subsequently arrested and cited for failure to disperse
7    (Astorga) and unlawful assembly (Padilla). Plaintiffs Kiyoko Dodson and Ryan
8    Michael Dodson attended the September 25, 2020 “Justice for Breonna Taylor”
9    protest in West Hollywood. (Id. at 4-5.) Plaintiff Ryan Michael Dodson, who was
10   driving his vehicle alongside protestors, was arrested and cited for failure to disperse
11   and reckless driving. (Id.) Plaintiff Kiyoko Dodson was not arrested. (Id.)
12         All named Plaintiffs allege seizure and retention of personal property. Plaintiff
13   Christina Astorga’s cell phone was confiscated at the protest, and when she was
14   booked at the police station, her belt, shoes, car keys, backpack, and military grade
15   googles were seized. (Astorga Decl. ⁋ 18.) On September 22, 2020, Astorga’s
16   backpack was returned but she is still missing her military grade goggles and her cell
17   phone. (Id. at ⁋ 20.) Plaintiff Hugo Padilla alleges that he was knocked from his
18   bicycle and dropped the Samsung S8 phone that he used to livestream the protest.
19   (Padilla Decl. ⁋ 8.) At the South Los Angeles police station, he turned over his
20   backpack, bicycle helmet, bicycle, keys, wallet, and iPhone X. (Id. ⁋⁋ 11, 15.) Upon
21   his release, Padilla received his wallet, headphones, and keys; on December 8, 2020,
22   his bicycle was released, but to date, he is still missing two phones, his backpack, and
23   the items contained therein. (Id. ⁋⁋ 13-15.)
24         After arresting Plaintiff Ryan Michael Dodson, LASD impounded his truck, his
25   work tools, his smart phone, and his wife’s Kiyoko Dodson’s knapsack. (Ryan
26   Michael Dodson Decl. at ⁋⁋ 4, 6.) On September 26, 2020, Ryan Michael Dodson
27   was released and given a criminal court appearance date of January 27, 2020. (Id. ⁋
28   8.) On October 30, 2020, the truck and tools were released from LASD custody.
                                              2.
Case 2:20-cv-09805-AB-AGR Document 73 Filed 03/17/21 Page 3 of 12 Page ID #:680



1    (Dkt. No. 21-1, Supplemental Declaration of Colleen Flynn, Exh. O at 22.) Plaintiff
2    Kiyoko Dodson was not arrested. (Kiyoko Dodson Decl. ⁋ 3.) No personal property
3    was seized from her person during the protest, but her property was seized and held by
4    virtue of the items being in her husband’s impounded truck. These items included a
5    wallet, car keys, two credit cards, two debit cards, cash, lottery tickets, coins, a Go
6    Pro, and a Canon camera. (Id. at ⁋⁋ 3.A, 6.) On December 3, 2020, LASD informed
7    Kiyoko Dodson that her items had been cleared for release, but she alleges that $500
8    in cash, the lotto tickets, and coins have not been returned. (Id. at ⁋ 6.)
9            This lawsuit, alleging violations of Fourth, Fifth, and Fourteenth Amendment
10   rights, ensued, and Plaintiffs now seek certification of a class of individuals defined
11   as:
12           All persons arrested by LASD at protests in Los Angeles County whose items
13           of personal property were seized by LASD, without a warrant or other judicial
14           review, and for whom the LASD refuses to return or release the property to,
15           without justification for continuing to seize and hold the property without
16           judicial review, and without giving notice and opportunity to be heard by the
17           putative class members who seek to reclaim their property.
18   (Mot. at 9.)
19         II. LEGAL STANDARD
20           To obtain class certification, Plaintiffs bear the burden of showing they meet
21   each of the four requirements of Federal Rule of Civil Procedure (“Rule”) 23(a),
22   together with at least one of the requirements of Rule 23(b). Ellis v. Costco Wholesale
23   Corp., 657 F.3d 970, 979 (9th Cir. 2011). Rule 23(a) requires that:
24              1. the class is so large that joinder of all members is impracticable
25                  (numerosity);
26              2. there are one or more questions of law or fact common to the class
27                  (commonality);
28              3. the named parties’ claims are typical of the class (typicality); and
                                               3.
Case 2:20-cv-09805-AB-AGR Document 73 Filed 03/17/21 Page 4 of 12 Page ID #:681



1               4. the class representatives will fairly and adequately protect the interests of
2                  other members of the class (adequacy of representation).
3    Fed. R. Civ. P. 23(a)(1-4); Ellis, 657 F.3d at 980.
4           The party seeking to certify a class bears the burden of demonstrating that each
5    element of Rule 23 is satisfied and must “affirmatively demonstrate his compliance
6    with the Rule – that is, he must be prepared to prove that there are in fact sufficiently
7    numerous parties, common questions of law or fact, etc.” Wal-Mart Stores, Inc. v.
8    Dukes, 564 U.S. 338, 350 (2011) (emphasis in original). The district court then must
9    engage in a “rigorous analysis” to ensure that the prerequisites of Rule 23(a) have
10   been satisfied. Id. Evaluating whether the plaintiff has satisfied the Rule 23
11   requirements “is intimately involved with the merits of the claims.” Ellis, 657 F.3d at
12   980. “Frequently th[e] ‘rigorous analysis’ will entail some overlap with the merits of
13   the plaintiff’s underlying claim. That cannot be helped.” Dukes, 564 U.S. at 351.
14          As for Rule 23(b), Plaintiffs seek to certify the proposed class under the third
15   prong, which requires that “questions of law or fact common to class members
16   predominate over any questions affecting only individual members, and that a class
17   action is superior to other available methods for fairly and efficiently adjudicating the
18   controversy.” Fed. R. Civ. P. 23(b)(3).
19       III.   DISCUSSION
20          Defendants oppose class certification, arguing that Plaintiffs lack standing to
21   seek injunctive relief1 and that they have also failed to satisfy the requirements of
22   numerosity, commonality, typicality, and adequacy of representation.
23          A. Numerosity
24          The first Rule 23(a) prerequisite is numerosity. Fed. R. Civ. P. 23(a)(1). The
25   class must be “so numerous that joinder of all members is impracticable.” Id.
26
27   1
      The Court declines to address the standing issue here and instead denies
28   certifications on the bases of numerosity, commonality, and typicality.
                                               4.
Case 2:20-cv-09805-AB-AGR Document 73 Filed 03/17/21 Page 5 of 12 Page ID #:682



1    The numerosity requirement does not impose a precise numerical threshold. Gen. Tel.
2    Co. of the Nw. v. Equal Employ. Opp. Comm’n, 446 U.S. 318, 330, 100 S. Ct. 1698,
3    64 L. Ed. 2d 319 (1980). “Courts have routinely found the numerosity requirement
4    satisfied when the class comprises 40 or more members.” E.E.O.C. v. Kovacevich “5”
5    Farms, No. 06-165, 2007 WL 1174444, at *21 (E.D. Cal. Apr. 19, 2007); see
6    also Murillo v. Pac. Gas & Elec. Co., 266 F.R.D. 468, 474 (E.D. Cal. 2010) (citing
7    cases finding classes with fewer than 100 putative members have satisfied
8    numerosity).
9          Here, Plaintiffs allege there are approximately “dozens of individuals, likely in
10   excess of 100,” who qualify as putative class members. (Mot. at 9.) Specifically,
11   Plaintiffs state that at least thirty-seven (37) individuals were arrested on September 6
12   and 8, 2020 pursuant to information provided in Sheriff Villanueva’s press conference
13   about the protests. (Mot. at 6.) Defendants argue that this number is “wholly
14   speculative” and Plaintiffs have not met their burden of showing sufficient
15   numerosity. (Opp. at 19.) Plaintiffs state that there are “probably 50 or 60 arrestees
16   who have had their property seized and held by the LASD without any judicial
17   review,” (Mot. at 12 (emphasis added)), but Defendants state that seventeen (17)
18   individuals were arrested on September 8, 2020, (Opp. at 17), and only seven (7)
19   individuals were arrested on September 25, 2020, the dates that named Plaintiffs
20   protested. (Id. at 18.) The Court finds that even assuming that—at minimum—thirty-
21   seven (37) individuals were arrested in the September protests, Plaintiffs have not
22   provided evidence rising above “mere speculation” that these arrestees similarly had
23   personal property items seized and have yet to receive it back. Foster v. City of
24   Oakland, 2007 WL 219765, at *5 (N.D. Cal. Jan. 29, 2007) (noting that “mere
25   speculation as to the number of parties involve is not sufficient to satisfy the
26   numerosity requirement”). As such, Plaintiffs have not met their burden of proof
27   regarding numerosity. See Miller v. RP On-Site LLC, 2020 WL 6940936, at *4 (N.D.
28   Cal. Nov. 25, 2020) (“mere conclusory allegations as to the estimated class size are
                                             5.
Case 2:20-cv-09805-AB-AGR Document 73 Filed 03/17/21 Page 6 of 12 Page ID #:683



1    insufficient for plaintiff’s burden of proof”).
2          B. Commonality
3          “[C]ommonality requires that the class members’ claims depend upon a
4    common contention such that determination of its truth or falsity will resolve an issue
5    that is central to the validity of each claim in one stroke.” Mazza v. Am. Honda Motor
6    Co., 666 F.3d 581, 588 (9th Cir. 2012) (internal brackets and quotation marks
7    omitted). “The plaintiff must demonstrate the capacity of classwide proceedings to
8    generate common answers to common questions of law or fact that are apt to drive the
9    resolution of the litigation.” Id. (internal quotation marks omitted). Succinctly,
10   Plaintiff must identify a common question with a common answer that can be proved
11   with common evidence.
12         Plaintiffs’ commonality is premised upon “the constitutional sufficiency of
13   LASD’s policy and practice of seizing personal property of protestors without
14   warrants or other form of judicial review; withholding property absent a Fourth
15   Amendment justification to do so; and failing to provide constitutionally-required
16   notice and opportunity to contest the continued retention of that property.” (Mot. at
17   14; see also Mot. at 15 (listing common questions).) In other words, the common
18   legal questions here involves a Monell theory of liability. In opposition, Defendants
19   argue that the distinctions between the named Plaintiffs destroy all commonality. The
20   Court agrees with Defendants.
21         Plaintiffs Astorga and Padilla were arrested at the “Justice for Dijon Kizzee”
22   protest on September 8, 2020 near the intersection of Imperial Highway and
23   Normandie Avenue. (Mot. at 3-4.) Approximately fifteen miles away and two weeks
24   later, Plaintiffs Kiyoko Dodson and Ryan Michael Dodson attended the September 25,
25   2020 “Justice for Breonna Taylor” protest in West Hollywood. (Id. at 4-5.) Plaintiffs
26   Astorga, Padilla, and Ryan Michael Dodson were arrested; Plaintiff Kiyoko Dodson
27   was not. (Id.) Presumably, the officers involved in these arrests were from the local
28   LASD offices, and Plaintiff has not shown the commonality between the two separate
                                             6.
Case 2:20-cv-09805-AB-AGR Document 73 Filed 03/17/21 Page 7 of 12 Page ID #:684



1    locations and protests, other than generalized statements about arrests. Plaintiff Ryan
2    Michael Dodson drove a vehicle during the protest, Plaintiff Kiyoko Dodson walked,
3    Plaintiff Padilla rode a bicycle and filmed the protest, and Plaintiff Astorga’s status is
4    unclear, but presumably she was on foot. (Id. at 3-4.) Plaintiff Ryan Michael Dodson
5    was cited for failure to disperse and reckless driving, Plaintiff Astorga was cited for
6    failure to disperse, Plaintiff Kiyoko Dodson was not cited at all, and Plaintiff Padilla
7    was provided a notice to appear for unlawful assembly. (Id.) And each of these
8    individuals also had items seized, some of which have been returned, some of which
9    have not.
10         The Court finds that lack of commonality between the factual circumstances of
11   class members will likely impact the commonality and resolution of all legal questions
12   thus undermining the “common contention” and common evidence that “must be of
13   such a nature that it is capable of class-wide resolution—which means that
14   determination of its truth or falsity will resolve an issue that is central to the validity
15   of each one of the claims in one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S.
16   338, 350 (2011). Amongst the proposed class, Plaintiffs include: (1) individuals who
17   have been arrested, (2) individuals who have not been arrested, (3) individuals who
18   biked during the protest, (4) individuals who walked during the protest, (5) individuals
19   who drove during the protest, and (5) individuals who were cited and/or received
20   notices to appear for varying types of violations, including failure to disperse, reckless
21   driving, and unlawful assembly, (6) individuals who have had some items returned, no
22   items returned, or all items returned.
23         These individualized inquiries into the circumstances surrounding the seizure of
24   property will have dozens if not hundreds of potential distinctions. For instance, an
25   individual who drove during a protest could be cited for different violations than an
26   individual who was riding a bicycle and filming during a protest. The citations will
27   likely arise from a unique set of factual circumstances that are wholly uncommon and
28   distinct from another individual’s circumstances. Similarly, the constitutionality of
                                              7.
Case 2:20-cv-09805-AB-AGR Document 73 Filed 03/17/21 Page 8 of 12 Page ID #:685



1    personal property seizure and retention must be assessed in relation to the individual’s
2    actions at the time of the seizure, whether lawful or unlawful, the relevance and
3    evidentiary of value the items seized, and, if any, judicial review obtained for these
4    items. These “[d]issimilarities within the proposed class are what have the potential to
5    impeded the generation of common answers.” Id. at 350 (internal quotations omitted).
6    As such, the Court finds that Plaintiffs have failed to establish commonality for the
7    purposes of class certification.
8          C. Typicality
9           Typicality is met if “the claims or defenses of the representative parties are
10   typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). “The purpose
11   of the typicality requirement is to assure that the interest of the named representative
12   aligns with the interests of the class.” Stearns v. Ticketmaster Corp., 655 F.3d 1013,
13   1019 (9th Cir. 2011) (internal quotation marks omitted), abrogated on other grounds
14   by Comcast Corp. v. Behrend, 133 S. Ct. 1426 (2013).
15         The typicality requirement “looks to whether the claims of the class
16   representatives [are] typical of those of the class, and [is] satisfied when each class
17   member’s claims arises from the same course of events, and each class member makes
18   similar legal arguments to prove the defendant’s liability.” Id. at 1019 (internal
19   citation and quotation marks omitted). Thus, the Rule 23(a)(3) typicality inquiry
20   overlaps with the Rule 23(a)(4) adequacy requirement because “both look to the
21   potential for conflicts in the class.” Amchem Prods., Inc. v. Windsor, 521 U.S. 591,
22   611 (1997) (internal citations omitted). “The requirement of typical claims, while
23   somewhat ill defined, seems intended to reinforce the adequacy requirement by
24   ensuring that the named plaintiffs’ interests are sufficiently aligned with those of class
25   members to assure that they not only can but will press each such claim to a full and
26   equal extent.” Wofford v. Safeway Stores, Inc., 78 F.R.D. 460, 475 (N.D. Cal. 1978).
27         Defendants assert that Plaintiff Kiyoko Dodson is an improper class
28   representative because “she was never arrested or booked, and no personal property in
                                              8.
Case 2:20-cv-09805-AB-AGR Document 73 Filed 03/17/21 Page 9 of 12 Page ID #:686



1    her possession was ever taken into custody.” (Opp. at 22.) Defendants also argue that
2    Plaintiffs and proposed class members were not subject to a “common set of
3    conditions” because Plaintiffs assert that the property was seized and retained “absent
4    a justification to continue doing so.” (Id. (citing Mot. at 18:15-16).) Plaintiffs counter
5    by arguing that the Plaintiffs satisfy typicality because they suffered the same injury
6    because of Defendants’ conduct—namely, they lost possession of their personal
7    property items without judicial review. The Court begins by reviewing each of the
8    named Plaintiffs actions involving the protests and the status of any outstanding
9    personal property items.
10                i.     Christina Astorga
11         Christina Astorga attended the September 8, 2020 protest and was arrested for
12   failure to disperse. (Dkt. No. 9, FAC ⁋ 9.) She alleges that during the arrest, her
13   phone was confiscated, and that when she was booked, she turned in her belt, shoes,
14   car keys, backpack, and military grade googles. (Astorga Decl. ⁋ 18.) On September
15   22, 2020, her backpack was returned but she is still missing her military grade goggles
16   and her cell phone. (Id. at ⁋ 20.)
17                ii.    Hugo Padilla
18         While attending the September 8, 2020 protest, Hugo Padilla filmed the events
19   while riding on his bicycle and was ultimately arrested for failure to disperse. (FAC ⁋
20   17.) Padilla alleges that when he was knocked from his bicycle, he dropped the
21   Samsung S8 phone that he used to livestream the protest. (Padilla Decl. ⁋ 8.) He was
22   subsequently searched at the South Los Angeles Station and his backpack, bicycle
23   helmet, keys, wallet, and iPhone X were taken. (Id. ⁋⁋ 11, 15.) Upon his release,
24   Padilla received his wallet, headphones, and keys; on December 8, 2020, his bicycle
25   was released, but to date, he is still missing two phones, his backpack, and the items
26   contained therein. (Id. ⁋⁋ 13-15.)
27   ///
28   ///
                                               9.
Case 2:20-cv-09805-AB-AGR Document 73 Filed 03/17/21 Page 10 of 12 Page ID #:687



 1                iii.   Ryan Michael Dodson
 2         Ryan Michael Dodson attended the September 25, 2020 protest in West
 3   Hollywood where he drove his truck alongside other protestors. (Ryan Michael
 4   Dodson Decl. ⁋ 2.) He was arrested and booked at the LASD’s West Hollywood
 5   station for unlawful assembly and reckless driving. (Id. ⁋⁋ 7, 8.) LASD impounded
 6   Ryan Michael Dodson’s truck along with his work tools, his wife’s knapsack, and his
 7   smart phone. (Id. at ⁋⁋ 4, 6.) On September 26, 2020, Ryan Michael Dodson was
 8   released and given a criminal court appearance date of January 27, 2020. (Id. ⁋ 8.)
 9   On October 30, 2020, the truck and the lock box was released from LASD custody.
10   (Dkt. No. 21-1, Supplemental Declaration of Colleen Flynn, Exh. O at 22.)
11                iv.    Kiyoko Dodson
12         Kiyoko Dodson attended the September 25, 2020 protest with her husband,
13   Ryan Michael Dodson. She walked alongside other protestors and was not arrested.
14   (Kiyoko Dodson Decl. ⁋ 3.) No personal property was seized from her person during
15   the protest, but her items were seized and held by virtue of the items being in her
16   husband’s truck which was seized. These items include a wallet, car keys, two credit
17   cards, two debit cards, cash, lottery tickets, coins, a Go Pro, and a Canon camera. (Id.
18   at ⁋⁋ 3.A, 6.) On December 3, 2020, LASD informed Kiyoko Dodson that her items
19   had been cleared for release but she alleges that $500 in cash, the lottery tickets, and
20   coins have not been returned. (Id. at ⁋ 6.)
21         As the Supreme Court has recognized, commonality and typicality requirements
22   occasionally merge. See Wal-Mart, 564 U.S. at 349, n.5. And, as discussed
23   previously, Plaintiffs have not demonstrated commonality. As to typicality, although
24   the named plaintiffs’ injuries need not be “identical with those of other class
25   members” but class members must have “injuries similar to those of the named
26   plaintiffs and that those injuries result from the same, injurious course of conduct.”
27   Armstrong v. Davis, 275 F.3d 849, 868-69 (9th Cir. 2001). Here, as discussed supra
28   Section III.B, all alleged injuries arise from factually distinct conduct. This can be
                                                 10.
Case 2:20-cv-09805-AB-AGR Document 73 Filed 03/17/21 Page 11 of 12 Page ID #:688



 1   seen in the modes of transportation, the actions of the plaintiffs immediately preceding
 2   and subsequent to arrest, the cited to legal violations (or lack thereof), the
 3   circumstances surrounding each protest, and the manner in which property was or was
 4   not seized and returned. Because the injuries here have not resulted from the “same
 5   injurious course of conduct,” the Court finds that Plaintiffs have failed to show
 6   typicality.
 7          D. Adequacy of Representation
 8          In order to satisfy Rule 23(a), the representative parties must demonstrate that
 9   they “will fairly and adequately protect the interests of the class.” Fed. R. Civ. P.
10   23(a)(4). “Resolution of two questions determines legal adequacy: (1) do the named
11   plaintiffs and their counsel have any conflicts of interest with other class members and
12   (2) will the named plaintiffs and their counsel prosecute the action vigorously on
13   behalf of the class?” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998).
14          Defendants assert that Plaintiff Kiyoko Dodson cannot adequately represent the
15   class because she was never arrested or “subjected to the challenged procedures upon
16   which the class-wide injunctive relief is sought.” (Opp. at 23.) However, Defendants
17   do not provide any authority nor otherwise explain how Plaintiff Kiyoko Dodson has
18   “conflicts of interest with other class members” or that she will not act vigorously on
19   behalf of the class. Indeed, Plaintiff Kiyoko Dodson still lacks personal property that
20   was seized by LASD during the protest which would make her “subject[] to the
21   challenged procedures.” (See Kiyoko Decl., ⁋ 6, cited to by Defendants in Opp. at 5.)
22   Because Plaintiffs and their counsel have explained there are no conflicts of interests
23   and that they will prosecute this action vigorously, the Court finds that adequacy of
24   representation has sufficiently been demonstrated.
25      IV.    CONCLUSION
26          The Court finds that class certification is inappropriate because Plaintiffs have
27   not established the degree of numerosity and commonality and typicality required by
28   Rule 23(a). The Court therefore DENIES Plaintiffs’ Motion for Class Certification
                                          11.
Case 2:20-cv-09805-AB-AGR Document 73 Filed 03/17/21 Page 12 of 12 Page ID #:689



 1   without Prejudice. Plaintiffs may file an amended Motion for Class Certification
 2   within thirty (30) days from the date of this Order.
 3         IT IS SO ORDERED.
 4
 5
 6   Dated: March 17, 2021            _______________________________________
 7                                    HONORABLE ANDRÉ BIROTTE JR.
                                      UNITED STATES DISTRICT COURT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               12.
